Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 8, 2018                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  157788-90                                                                                              David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  In re LETTS, Minors.                                             SC: 157788; 157790                                Justices
                                                                   COA: 337432; 338755
                                                                   Ingham CC Family Division:
                                                                   15-001269-NA; 15-001270-NA

  _______________________________________/
  In re LETTS, Minors.                                             SC: 157789
                                                                   COA: 338619
                                                                   Ingham CC Family Division:
                                                                   15-001271-NA; 15-001272-NA

  _______________________________________/

        On order of the Court, the application for leave to appeal the April 19, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 8, 2018
         d0605
                                                                              Clerk